                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:19CR3060

      vs.
                                                            ORDER
ALEXANDER M. KINGSTON,

                   Defendant.


      IT IS ORDERED that Defendant’s motion to review detention, (Filing No.
25), is granted in part and denied in part as follows:


      1)     Defendant’s request for an ordering directing Pretrial Services to
             investigate whether determine the suitability of Tonya Kingston
             serving as a third-party custodian was granted.


      2)     Based on that investigation, Tonya Kingston is unwilling to serve in
             that capacity. As such, his request for a release hearing is denied.


      June 27, 2019.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
